Rugg, C.J.
These are two petitions by the commissioner of banks in possession under G. L. c. 167 of the Med-ford Trust Company and of the Industrial Bank & Trust Company. The first petition, after allegations of facts, concludes with a prayer for an order authorizing the commissioner of banks to sell described property held as collateral on certain overdue and unpaid notes of said banks. One of these notes was made by H. S. Mabey. On this petition an order of notice issued to Mabey among others, and return of service on him was made. The record consists of the petition, the order of notice, the return of service, a decree entered on December 22, 1931, authorizing the sale of the specified collateral, and a second decree entered on December 29, 1931, authorizing the sale at a more advantageous price, although on different terms, appeals by Mabey from each decree, a decision by the single justice refusing a request by Mabey for a report of the material facts under G. L. c. 214, § 23, as amended by St. 1931, c. 426, § 282, and an appeal by Mabey from this decision.
Notwithstanding the order of notice to him, Mabey took no steps to make himself a party to the proceedings. His only connection with the case, so far as appears, was the filing of appeals and a request to the single justice to make a finding of material facts. Not having attempted to avail himself of any means of becoming a party to the proceeding, he had no right to request a finding of material facts and no standing to claim an appeal from the decrees. There is nothing on the record to show that he is a party aggrieved, who alone may appeal from a decree in equity.
The commissioner of banks in the second petition seeks leave to sell other collateral deposited as security for overdue and unpaid obligations held by the Medford Trust Company. There is no allegation touching Mabey in this petition, and no order of notice issued to him. So far as appears he had no relation to the matter until after the entry of a decree, when he filed an appeal and requested a finding by the single justice of the material facts and *262appealed from the refusal to make such findings. He is in no position to appeal. The attempted appeals were futile.
It is not necessary to consider questions that might have arisen touching G. L. c. 167, § 24, and its force and scope if Mabey had put himself in a position to present them.

Appeals dismissed.